Citation Nr: 0508016	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased disability evaluation for 
degenerative changes of the cervical spine, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
degenerative arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and H.N.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
September 1969, and from March 1970 to April 1983.  

This matter arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied an increased evaluation 
for degenerative changes of the cervical spine, currently 
evaluated as 10 percent disabling, and which assigned a 20 
percent disability evaluation for the veteran's service-
connected degenerative arthritis of the lumbar spine.  The 
veteran appealed the assigned ratings.  The matter further 
stems from June 2000 rating action that denied entitlement to 
a total disability evaluation based on individual 
unemployability and a June 2002 rating action that determined 
that the veteran had failed to submit new and material 
evidence to reopen a claim of service connection for PTSD.

The veteran was afforded a personal hearing before a RO 
Hearing Officer in March 2003.  A transcript of that hearing 
is contained in the claims file.

The issues of entitlement to service connection for PTSD and 
a total disability evaluation based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A RO rating decision was issued in February 1999 that 
denied service connection for PTSD based on the finding that 
the veteran had failed submit evidence of a verifiable in-
service stressor; the veteran did not appeal this decision 
within one year of being notified.

2.  The evidence received since the February 1999 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for PTSD.

3.  Under the rating criteria in effect prior to September 
26, 2003, the veteran's cervical spine disability results in 
moderate limitation of motion; however, evidence of severe 
limitation of motion or functional loss has not been 
demonstrated.

4.  Since September 26, 2003, the veteran's cervical spine 
disability has not resulted in limitation of forward flexion 
of the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.

5.  Under the rating criteria in effect prior to September 
26, 2003, there is no evidence that the veteran's low back 
disability resulted in severe limitation of motion or 
functional loss, or severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.

6.  Since September 26, 2003, the veteran's low back 
disability has not resulted in limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.




CONCLUSIONS OF LAW

1.  The February 1999 rating action denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); 
3.104, 20.302, 20.1103 (1998 & 2004).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The criteria for a 20 percent disability rating, but no 
greater, for degenerative changes of the cervical spine is 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5010, 5290 (2002), Diagnostic Codes 5010, 
5242(2004).

4.  The criteria for an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5292, 5295 (2002), 
Diagnostic Code 5003, 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in January 2002, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his request to reopen his claim for service 
connection for PTSD, but that he must provide enough 
information so that VA could request any relevant records.  A 
similar letter was sent to the veteran in May 2003 that 
addressed the veteran's claim for increased evaluations.   
The veteran was advised in both letters of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The February 1999 rating decision, August 2000 statement of 
the case (SOC), June 2002 rating decision, November 2002 SOC, 
October 2003 Supplemental Statement of the Case, and December 
2003 SSOC, collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claims to reopen and 
for increased evaluations.  The October and December 2003 
SSOCs specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Treatment records from the Mountain Home VA Medical Center 
(VAMC) have been associated with the claims folder.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claims on appeal.  The veteran 
was afforded VA examinations in November 1998, March 2002, 
and April 2003 to determine the nature and severity of his 
service connected cervical and lumbar spine disabilities.  
The veteran was also afforded a VA PTSD examination in 
September 2003.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychoses becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(NOTE:  the prior definition of new and material evidence is 
for application in this case due to the date of the claim to 
reopen).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO appears to have eventually reopened the 
veteran's claim for service connection for PTSD and 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 (Fed. Cir. May 
6, 1996).  In this regard, using the guidelines noted above, 
the Board finds that new and material evidence has been 
presented.  Hence, the claim concerning service connection 
for PTSD may be reopened.

Service connection for PTSD was denied in a February 1999 
rating action.  The RO found that the veteran had not 
participated in combat, and that he had failed to submit 
sufficient information to verify his purported in-service 
stressors.  The RO specifically noted that the veteran did 
not respond to a September 1998 letter that asked him to 
furnish additional information on the in-service stressors 
leading to his diagnosis of PTSD.   Notice of the decision 
was mailed to the veteran in February 1999.  The veteran did 
not appeal the decision.  The February 1999 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 1991 & West 
2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); 3.104, 
20.302, 20.1103 (1998 & 2004).

The evidence received by VA after the February 1999 decision 
includes testimony rendered by the veteran at his March 2003 
personal hearing and the report of a September 2003 VA PTSD 
examination.  At his personal hearing, the veteran provided 
details of an in-service stressor that involved witnessing 
the death of a fellow service member.  He described traveling 
behind an MP vehicle in the fall of 1967 when the vehicle 
came under enemy attack.  He said both MPs were killed.  He 
recalled that one of the MPs was a friend of his named "[redacted] 
[redacted]."  He also provided the name of the unit that he 
was attached to at the time of the incident.  The testimony 
regarding the alleged stressor is presumed credible for the 
purpose of determining whether the claim has been reopened.  
See Justus.  There is also medical evidence by way of the 
September 2003 examination report that appears to link the 
veteran's diagnosis of PTSD to this specific claimed 
stressor.

The evidence (testimony) referenced above provides several 
specific details that should allow VA to verify the alleged 
stressor.  The examination report sets forth the causal nexus 
between current the veteran's symptomatology and above 
referenced stressor.  This evidence is not cumulative or 
redundant of the evidence previously of record, since it 
clearly sets forth sufficient information to verify the 
veteran's purported in-service stressors.  This evidence also 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The testimony 
elicited from the veteran in March 2003 and the report of the 
September 2003 VA examination are therefore new and material; 
consequently, the claim for service connection for PTSD is 
reopened.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion. In 
the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis is rated as degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.


Service connection for degenerative arthritis of the lumbar 
spine and residuals of a cervical spine injury was granted in 
June 1983.  A 10 percent disability evaluation was assigned 
to each disabilities.  Those disabilities rating remained in 
effect until the veteran filed his claim for an increased 
evaluation in June 1998.

Treatment records from the Mountain Home VAMC have been 
reviewed.  Dated between June 1994 and June 2003, those 
records document the veteran's treatment for multiple health 
problems including PTSD, a hiatal hernia, coronary artery 
disease, and arthritis of multiple joints.  The records for 
the most part address the treatment of the veteran's 
psychiatric disability.  With regard to his service-connected 
neck and low back disabilities, the veteran underwent a 
general physical examination in July 2000.  The range of 
motion of his back was normal.  There was no kyphosis or 
scoliosis.  There were no neurological manifestations.  

In January 2001, the veteran was seen for complaints of 
increasing neck and shoulder pain.  He stated he had a 
history of degenerative joint disease of the neck and a 
fracture of the left clavicle.  There was no tenderness, 
spasm, or crepitance of the cervical spine.  However, there 
was a decrease in range of motion.  The veteran's lumbosacral 
spine was normal without kyphosis or scoliosis.  He had a 
full range of motion.  There was no tension or muscle spasm.  
Deep tendon reflexes were equal bilaterally.  A neurological 
examination showed the motor and cranial nerves to be intact.  
Sensory nerves were intact to light touch and pin over all 
key sensory points.  The impression was chronic neck and 
shoulder pain, most likely secondary to degenerative joint 
disease.  

The veteran was evaluated in January 2002 for complaints of 
low back pain with radiation down his legs.  He also 
complained of bilateral numbness, which was worse on the 
right.  There was no weakness or loss of bowel or urinary 
control.  There was tenderness over the lumbar spine.  
Straight leg raising was negative bilaterally.  There was 
decreased sensation around the entire right leg.  The left 
leg was normal.  Deep tendon reflexes were plus two 
bilaterally.  The veteran's gait was normal but slow 
secondary to pain.  The impression was low back pain - 
"numbness not in any nerve root distribution."  An 
examination conducted in April 2002 indicated that the 
veteran's neurological system was grossly intact.  He was 
noted to only a slight loss range of motion of the cervical 
spine.  

In July 2002, the veteran reported being in a recent minor 
motor vehicle accident.  He said he had been experiencing 
increased back pain since the incident.  Straight leg raising 
was positive and knee and ankle jerks were present and plus 
two.  The examiner noted that the veteran's complaints of 
pain appeared to be out of proportion with his ability to 
ambulate.  An X-ray of the lumbosacral spine showed minimal 
degenerative changes.  

An October 2002 treatment note shows the veteran was 
evaluated due to complaints of low back pain.  Neurological 
reflexes were symmetrical.  Strength was 5/5.  His gait was 
steady.  There was no atrophy.  Sensation was normal.

The Board has also considered the reports of VA examinations 
conducted in November 1998, March 2002, and April 2003.  At 
his November 1998 examination, the veteran complained of 
constant pain of the neck and low back.  He said the level of 
pain was a 10 on a zero to 10 scale.  He said he used 
medications to control the pain.  He stated his low back pain 
restricted his ability to walk to one-quarter mile.  He 
indicated that low back pain also reduced his ability to sit, 
stand, and drive for prolonged periods of time.  The veteran 
noted that neck pain prevent him from working overhead for 
prolonged periods as well as limiting his ability to lift 
heavy objects.  He complained of pain and grimaced when he 
positioned himself on the examining table.  Active range of 
motion of the cervical spine was 30 degrees extension; 25 
degrees right lateral bending, 30 degrees left lateral 
bending, 45 degrees right rotation, and 35 degrees left 
rotation.  With regard to his lumbar spine, the veteran was 
able to achieve forward flexion to 40 degrees, extension to 
22 degrees, right lateral bending to 28 degrees, and left 
lateral bending to 22 degrees.  Straight leg raising was 
negative.  His deep tendon reflexes of the upper and lower 
extremities were plus one throughout.  Imaging studies of the 
cervical spine showed lordosis was absent.  The height of the 
vertebral bodies was within normal limits; however, there was 
marked narrowing at the C 5/6 and C 6/7 disk spaces 
associated with small marginal spurring and some impingement 
of the neural foramina at that level.  The curvature and 
alignment of the lumbar spine was within normal limits.  The 
height of the vertebral bodies was also within normal limits.  
There was evidence of spondylosis of the L5/S1, but no 
evidence of spondylolisthesis.  The diagnosis was 
degenerative cervical and disc disease.  The examiner noted 
that the veteran's response to pain appeared to be 
"magnified in relationship to the severity of his physical 
findings and x-ray evaluation."

At his March 2002 examination, the veteran indicated he was 
suffering from chronic, progressive neck and low back pain.  
He said the pain was occasionally accompanied by stiffness.  
He stated the pain became worse with prolonged walking, 
sitting, bending, or lifting.  He indicated that he used a 
cane to help him walk.  He denied use of braces, crutches, or 
a walker.  On examination of the cervical and lumbar spine, 
there was no pain or tenderness to palpation, crepitus, or 
evidence of acute inflammation.  Neurologically, the veteran 
had no motor deficit or sensory loss.  Range of motion of the 
cervical spine showed that the veteran had flexion to 30 
degrees, extension to 20 degrees, lateral flexion to 30 
degrees, and rotation to 40 degrees.  Range of motion of the 
lumbar spine showed that the veteran was able to achieve 
flexion to 80 degrees, extension to 20 degrees, lateral 
flexion to 30 degrees, and rotation to 30 degrees.  The 
diagnosis was history of chronic cervical spine and lumbar 
spine pain, most likely secondary to the veteran's in-service 
motor vehicle accident.  The pain was also noted to likely be 
secondary to degenerative disc disease.

A VA general medical examination was conducted in April 2003.  
The veteran reported that he led a highly sedentary 
lifestyle, which entailed limiting bending and lifting.  He 
said he was capable of performing his activities of daily 
living and independent living.  On a zero to 10 scale, he 
said his level of pain was usually around five or six.  He 
stated the pain was exacerbated by overuse and barometric 
changes.  He added that the exacerbations occurred once or 
twice a week.  The veteran's neck revealed normal 
architecture.  He had some complaints of discomfort and 
stiffness within whole range of motion.  However, he was able 
to forward flex to 45 degrees, hyperextend to 45 degrees, 
laterally flex bilaterally to 45 degrees, and bilaterally 
rotate to 80 degrees.  With regard to the lumbar spine, there 
was very mild loss of the lumbar lordosis but no evidence of 
muscular spasm.  He was able to forward flex to 75 degrees, 
lateral flex to 30 degrees bilaterally, and rotate to 30 
degrees bilaterally, However, during informal observation, 
the examiner noted that the veteran was able to fully flex 
the lumbar spine.  There was no evidence of any sensory loss 
or any other neurological abnormalities.  The diagnosis was 
minimal degenerative changes or the lumbosacral spine and 
degenerative disc disease of the cervical spine.  

Cervical Spine

By the decision of June 1983 decision, the RO evaluated the 
degenerative changes of veteran's cervical spine under 
Diagnostic Code 5290.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290, which pertains to limitation of motion of the 
cervical spine, the veteran may be rated using the following 
criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
Slight............................................. 
............10

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.



Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

On review of the above evidence, the Boards finds that a 20 
percent disability is warranted for the veteran's cervical 
spine disability.  Specifically, the report of the November 
1998 VA examination showed limitation of extension to 30 
degrees.  The March 2002 VA examination showed limitation of 
extension to 20 degrees.  There is clear evidence therefore 
that the veteran suffers from moderate limitation of motion 
of the cervical spine under the "old" rating criteria.  
Parenthetically, the Board notes that this limitation of 
extension would also support a 20 percent disability 
evaluation under the "new" rating criteria.  

There is, however, no evidence to support a disability rating 
in excess of 20 percent under either set of rating criteria.  
Although the veteran consistently demonstrated loss of range 
of motion of the cervical spine throughout the course of this 
appeal, the level of disability does not approximate 
"severe" limitation of motion under the "old" rating 
criteria.  Indeed, when considering the "new" rating 
criteria, forward flexion of the cervical spine limited to 
15 degrees or less or favorable ankylosis of the entire 
cervical spine was clearly not demonstrated.  A disability 
evaluation in excess of 20 percent would there be 
inappropriate.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his 
cervical spine disability, the Board does not find that the 
disability attributable to the cervical spine problems 
resulted in functional disability in excess of that 
contemplated in the 20 percent rating that is now assigned.  
Neither the November 1998, March 2002, nor April 2003 VA 
examination reports contained any evidence relating to 
functional loss due to a flare-up.  Further, as noted above, 
the examiner opined in the November 1998 examination report 
that the veteran's response to pain appeared to be 
"magnified in relationship to the severity of his physical 
findings and x-ray evaluation."  A similar observation is 
contained in the July 2002 treatment note.  Therefore, the 
Board does not find that a rating in excess of 20 percent is 
warranted for the veteran's cervical spine disability on the 
basis of functional disability.

Lumbar Spine

By the decision of June 1983, the RO evaluated the veteran's 
degenerative joint disease of the lumbar spine under 
Diagnostic Code 5292.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which pertains to limitation of motion of the 
lumber spine, the veteran may be rated using the following 
criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight............................................. 
............10

The Board finds that the veteran's low back disability is 
appropriately evaluated as 20 percent disabling.  The 
evidence of record does not show severe limitation of motion 
of the lumbar spine.  There is also no evidence that the 
veteran's lumbar spine disability has resulted in limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  At his most recent (April 2003) VA examination, the 
veteran demonstrated forward flexion to 90 degrees.  Forward 
flexion was to 80 degrees at his March 2002 examination.  
Even considering the results of the November 1998 
examination, which showed limitation of flexion to 40 
degrees, the severity of the veteran's lumbar spine 
disability would not rise to a level to warrant a disability 
rating in excess of the currently assigned 20 percent rating.  


The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability or weakness 
greater than that contemplated by the 20 percent rating.  The 
findings of the November 1998 examination may not display an 
accurate disability picture of the veteran.  As noted above, 
the examiner stated that veteran's response to pain appeared 
to be "magnified in relationship to the severity of his 
physical findings and x-ray evaluation."  An exaggeration of 
symptoms was also reported at the April 2003 examination.  
Specifically, when not being formally observed, the veteran 
was able to achieve forward flexion to 90 degrees rather the 
75 degrees he demonstrated on examination.  Application of 38 
C.F.R. §§ 4.40 and 4.45 therefore do not provide a basis for 
a rating higher than 20 percent.

Consideration has also been given to whether a higher 
disability evaluation would be warranted for lumbosacral 
strain.  Under the "old" rating criteria, a 40 percent 
disability evaluation could be assigned when there was 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Such an evaluation would be 
unwarranted in the present case.  The veteran has not been 
diagnosed as having lumbosacral strain, and fore that matter, 
the record is completely absent any of the findings necessary 
to achieve a 40 percent rating under Diagnostic Code 5295.   

The Board has considered evaluating the veteran's lumbar 
spine disability under the rating criteria governing 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), Diagnostic Code 5243 (2004).  
Although there is some evidence that the veteran has 
complained of low back that radiates to his lower 
extremities, there is no evidence that the veteran has been 
diagnosed intervertebral disc syndrome.  The one treatment 
not documenting neurological complaints included the 
conclusion that the veteran's "numbness" was "not in any 
nerve root distribution."  Further, even if it were shown 
that the veteran suffers from intervertebral disc syndrome, 
there is no evidence that the veteran has experienced any 
incapacitating episodes resulting from intervertebral disc 
syndrome, or that he suffers from mild, incomplete paralysis 
of the sciatic or peroneal nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521.  In other words, the Board finds 
that a disability evaluation under the rating criteria for 
intervertebral disc syndrome would be inappropriate.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
cervical or lumbar spine disabilities.  There is also no 
objective evidence that the veteran's neck or low back 
disabilities have caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for PTSD is granted.

Entitlement to a 20 percent disability rating for 
degenerative changes of the cervical spine is granted, 
subject to the criteria governing payment of monetary 
benefits.

Entitlement to an increased disability evaluation for 
degenerative arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.


REMAND

A review of the record shows that the veteran's service 
personnel records are not complete.  Specifically, the claims 
file only contains the veteran's service personnel records 
for his period of service between March 1970 and April 1983.  
The veteran's service personnel records from his first period 
of service (October 1960 to September 1969) appear to be 
missing.  Those records should be obtained.

The Board also notes that VA examination reports dated in 
December 1998 and September 2003 make specific reference to 
an "intake evaluation" conducted on February 24, 1997 at 
the Mountain Home VAMC.  The December 1998 examination report 
describes the evaluation as an "electronic progress note" 
that contains an "apparently exhaustive and comprehensive 
description of the veteran's complaints as related to events 
in Vietnam."  The findings of the note were incorporated by 
reference only.  Similarly, the report of the September 2003 
examination report indicates that the February 24, 1997 note 
(report) outlines details of three specific stressors.  
However, on review of the claims folder, the veteran's 
representative expressed concern that a copy of the February 
24, 1997 note/report does not appear to be on file.  The 
representative asks that this note/report be obtained.  As VA 
records are constructively part of the record which must be 
considered, a remand is required.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

With regard to the veteran's purported stressor, the Board 
observes that some evidence obtained by the RO appears to 
refute the veteran's claim.  Researching the fall of 1967, 
the RO determined that a service member with the last name 
[redacted] was killed in August 1967, but that his name was 
[redacted] not [redacted].  However, 
arguing that the veteran may have erred in his recollection 
of the service member's first name, the veteran's 
representative has asked that VA engage in further 
verification of the stressor event.  The Board finds that 
there is some merit in this request.  In this regard, the RO 
is asked to ascertain the circumstances of the death of 
[redacted], to include where his death occurred 
and where the veteran was stationed at that time.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to total 
disability evaluation based on individual unemployability 
requires consideration of the effect on employability of all 
service-connected disabilities.  The determination regarding 
the remanded issue of entitlement to service connection for 
PTSD could have a significant impact on the outcome of the 
veteran's total disability evaluation based on individual 
unemployability claim.  The Board therefore finds these 
issues to be inextricably intertwined.  Thus, adjudication of 
the total disability evaluation based on individual 
unemployability claim will be held in abeyance pending 
further development of the veteran's service connection 
claim.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain a copy of the 
February 24, 1997 initial evaluation from 
the Mountain Home VAMC and associate it 
with the claims file.  If the evaluation 
is not available, such should be 
documented in the claims file.  The RO 
should also obtain the veteran's complete 
medical file from the Mountain Home VAMC 
since June 2003 and associate it with the 
claims folder.   

2.  The RO should obtain a copy of the 
veteran's service personnel records from 
his period of service between October 
1962 and September 1969.

3.  The RO should contact the service 
department or Center for Unit Records 
Research (CURR) to obtain details on the 
veteran's purported stressor involving 
the death of a fellow service member.  
Specifically, the RO should obtain 
information on where [redacted]
[redacted] was killed, the circumstances 
of his death, and the stationing 
(location) of the veteran at the time of 
Mr. [redacted] death.

4.  Following completion of the 
foregoing, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the December 2003 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


